Name: Commission Implementing Regulation (EU) NoÃ 753/2013 of 2Ã August 2013 amending Regulation (EC) NoÃ 607/2009 laying down certain detailed rules for the implementation of Council Regulation (EC) NoÃ 479/2008 as regards protected designations of origin and geographical indications, traditional terms, labelling and presentation of certain wine sector products
 Type: Implementing Regulation
 Subject Matter: marketing;  international trade;  Europe;  beverages and sugar;  European construction
 Date Published: nan

 6.8.2013 EN Official Journal of the European Union L 210/21 COMMISSION IMPLEMENTING REGULATION (EU) No 753/2013 of 2 August 2013 amending Regulation (EC) No 607/2009 laying down certain detailed rules for the implementation of Council Regulation (EC) No 479/2008 as regards protected designations of origin and geographical indications, traditional terms, labelling and presentation of certain wine sector products THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 121, first paragraph, points (k) and (m), in conjunction with Article 4 thereof, Whereas: (1) Croatia acceded to the European Union on 1 July 2013. (2) The wine legislation applicable in Croatia contains no provisions on protected designations of origin and geographical indications or on the labelling of wine products, particularly those provided for by Commission Regulation (EC) No 607/2009 (2). To allow the economic operators established in Croatia to continue to sell products made in line with the provisions applicable in Croatia before it acceded to the Union, the operators must be given the option of using up stocks of wine produced in line with the rules applying prior to accession. (3) In view of its accession to the European Union on 1 July 2013, Croatia, in conformity with Article 62(3) of Regulation (EC) No 607/2009, has requested that the wine grape variety names Alicante Bouschet, Burgundac crni, Burgundac sivi, Burgundac bijeli, Borgonja istarska and Frankovka traditionally used to market wines produced in that country, which consist of or contain a protected designation of origin or geographical indication, may continue to appear on the labels of Croatian wines with a protected designation of origin or geographical indication. Following verification, the Commission agrees that the name of Croatia be included, with the date of accession, in Annex XV Part A of the above Regulation with regard to the names of the wine grape varieties to which this request refers. (4) Croatia has also requested that the wine grape variety names and their synonyms Aglianico crni, Nebbiolo, Primitivo, Rajnski rizling, Radgonska ranina, Sangiovese, Stajerska belina, Stajerka and Vermentino, that partially contain a protected designation of origin or geographical indication and directly refer to the geographical element of the protected designation of origin or geographical indication in question, may appear on the label of a Croatian product with a protected designation of origin or geographical indication. Following verification, the Commission agrees that the name of Croatia be included, with the date of accession, in Annex XV Part B of the above Regulation with regard to the names of the wine grape varieties to which this request refers. (5) Regulation (EC) No 607/2009 should be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 607/2009 is amended as follows: 1. In Article 73, the following paragraph 4 is added: 4. Wines produced in Croatia before 30 June 2013, that comply with the relevant provisions applicable in Croatia on that date, may be marketed until stocks are exhausted. These products may be labelled under the provisions applicable in Croatia on 30 June 2013. 2. Annex XV is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 July 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 193, 24.7.2009, p. 60. ANNEX Annex XV to Regulation (EC) No 607/2009 is amended as follows: 1. Part A is amended as follows: a) the name Croatia is added to the fourth column of line 2. b) after line 14 the following line 14a is added: 14a Bourgogne (FR) Borgonja istarska Croatia c) after line 15 the following line 15a is added: 15a Bourgogne (FR) Burgundac bijeli Croatia d) line 16 is deleted. e) the name Croatia is added to the fourth column of line 17. f) the name Croatia is added to the fourth column of line 39. 2. Part B is amended as follows: a) after line 2 the following line 2a is added: 2a Aglianico del Taburno (IT) Aglianico crni Croatia b) the name Croatia is added to the fourth column of line 33. c) the name Croatia is added to the fourth column of line 37. d) the name Croatia is added to the fourth column of line 39. e) the name Croatia is added to the fourth column of line 45. f) the name Croatia is added to the fourth column of line 51. g) the name Croatia is added to the fourth column of line 52. h) after line 52 the following line 52a is added: 52a Ã tajerska Slovenija (SV) Ã tajerka Croatia i) the name Croatia is added to the fourth column of line 58.